Upon examining all of the proof adduced at the trial, including the incredible testimony of plaintiff’s son that he could not photograph the dangerous condition of the steps within hours after the accident because the condition, created by an extremely prolonged period of neglect, had been remedied within those few hours, we find that the verdict was contrary to the weight of the credible evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Oleksik v Jones, 41 AD2d 692). Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.